DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5, 12-15 in the reply filed on 6/15/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 13-15, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masamitsu et al. (JP2014-133669).
As to claim 1.  Masamitsu et al. discloses a thermal interface material for transferring heat (see e.g. high heat resistant graphite TIM in abstract, or interlayer thermal connection member (hereinafter referred to as "TIM") in Par. 3) by interposing between two materials (see e.g. between the layers, and is used by being sandwiched between metals or between metal and ceramic in Par. 3), wherein the thermal interface material comprises a graphite film (see e.g. polyimide film converted to graphite under graphitization reaction in Par. 38) and a fluid substance (see e.g. flowable substrate on the surface of the graphite film in Par. 52, “fluidity” can be paste-like and has high viscosity and does not easily flow at room temperature and having fluidity at higher temperature, but it can be deformed or spread by applying pressure in Par. 50), the graphite film has a thickness of 100 nm to 15 .mu.m (see e.g. graphite film with a thickness of 10 nm to 15 um in abstract, Par. 17), and a weight ratio of the fluid substance to the graphite film is 1.0 to 25 (see e.g. the content of the flowable substance is preferably 1 to 100% by weight t to the weight of the graphite film in Par. 50.). 
Masamitsu discloses the content of the flowable substance is preferably 1 to 100%, or 2 to 50% by weight t to the weight of the graphite film in Par. 50.
Above 100% by weight, the thermal resistance of the composite tends to increase due to the thermal resistance of the flowable material. Here, "fluidity" means a state in which it is in a state in which it is in a liquid state and flows easily at room temperature, or a state in which it is pasty and high in viscosity and does not easily flow, but can be deformed or spread by applying a pressure. Thus Masamitsu discloses the weight ratio can be 1 or 100% or even higher, although Masamitsu et al. discloses the reason for a preferred the weight ratio to be 1 or lower is to keep trying to keep the fluid easy deformable or spreadable, Masamitsu et al. does not teach away or restrict the weight ratio to be only 1 or lower. 
Masamisu et al. also discloses in Par. 4, this thermal resistance value also varies depending on the magnitude of the pressure applied to the connection surface, it is necessary to indicate the magnitude of the pressure in order to display the thermal resistance value.
Masamisu et al. discloses low thermal resistance is desired in Par. 16, In the case of such a graphite film, in order to reduce the thermal resistance of the graphite film itself, it is preferable that the graphite film is as thin as possible in Par. 31. 
Thus Masamisu et al. does not discloses weight ratio above 1 is not possible, at most not preferred. Thus it would have obvious for a person with ordinary skills in the art to increase the weight ratio of Masamisu et al. to be above 1, by modifying other result effective variable such as pressure and thickness at the mean time to achieve desired and reduced thermal resistance value.  
As to claim 2.  Masamitsu et al. discloses the thermal interface material according to claim 1, wherein the graphite film has a density of 1.20 g/cm.sup.3 to 2.26 g/cm.sup.3(see e.g. The density of the above-mentioned graphite film is preferably 1.2 to 2.26/cm3 in Par. 19), and a thermal conductivity of 500 W/mK to 2000 W/mK in a film plane direction (see e.g. thermal conductivity in the film surface direction of the graphite film is 500 W / mK or more in abstract, Par. 18). 
 As to claim 4.  Masamitsu et al. discloses the thermal interface material according to claim 1, wherein the fluid substance is a liquid at 20. degree. C. (see e.g. oil in Par. 24 and have fluidity at normal temperature in par. 50) and the fluid substance has a boiling point of 150.degree.  C. or more (see e.g. boiling point of 200C or more in Par. 24, 52). 
 As to claim 5.  Masamitsu et al. discloses the thermal interface material according to claim 1, wherein the fluid substance comprises at least one selected from an acrylic polymer, an epoxy resin, and a silicone polymer (see e.g. flowable substance such as oil substance or silicon resin in Par. 52). 
 As to claim 13.  Masamitsu et al. discloses the thermal interface material according to claim 2, wherein the fluid substance is a liquid at 20. degree.  C. (see e.g. oil in Par. 24 and have fluidity at normal temperature in par. 50), and the fluid substance has a boiling point of 150.degree.  C. or more (see e.g. boiling point of 200C or more in Par. 52). 
 As to claim 14.  Masamitsu et al. discloses the thermal interface material according to claim 2, wherein the fluid substance comprises at least one selected from an acrylic polymer, an epoxy resin, and a silicone polymer (see e.g. acrylic resin or silicon resin in Par. 5, Par. 52). 
 As to claim 15.  Masamitsu et al. discloses the thermal interface material according to claim 3, wherein he fluid substance comprises at least one selected from an acrylic polymer, an epoxy resin, and a silicone polymer (see e.g. acrylic resin or silicon resin in Par. 5, Par. 52).
As to claim 21. Masamitsu et al. discloses the thermal interface material according to claim 1, wherein the weight ratio of the fluid substance to the graphite film is 1.2 to 25(Masamitsu discloses the content of the flowable substance is preferably 1 to 100%, or 2 to 50% by weight t to the weight of the graphite film in Par. 50.
Above 100% by weight, the thermal resistance of the composite tends to increase due to the thermal resistance of the flowable material. Here, "fluidity" means a state in which it is in a state in which it is in a liquid state and flows easily at room temperature, or a state in which it is pasty and high in viscosity and does not easily flow, but can be deformed or spread by applying a pressure. Thus Masamitsu discloses the weight ratio can be 1 or 100% or even higher, although Masamitsu et al. discloses the reason for a preferred the weight ratio to be 1 or lower is to keep trying to keep the fluid easy deformable or spreadable, Masamitsu et al. does not teach away or restrict the weight ratio to be only 1 or lower. 
Masamisu et al. also discloses in Par. 4, this thermal resistance value also varies depending on the magnitude of the pressure applied to the connection surface, it is necessary to indicate the magnitude of the pressure in order to display the thermal resistance value.
Masamisu et al. discloses low thermal resistance is desired in Par. 16, In the case of such a graphite film, in order to reduce the thermal resistance of the graphite film itself, it is preferable that the graphite film is as thin as possible in Par. 31. 
Thus Masamisu et al. does not discloses weight ratio above 1 is not possible, at most not preferred. Thus it would have obvious for a person with ordinary skills in the art to increase the weight ratio of Masamisu et al. to be above 1, by modifying other result effective variable such as pressure and thickness at the mean time to achieve desired and reduced thermal resistance value.  
So although does not exemplify the presently claimed weight ratio range nevertheless, in light of the overlap between the claimed graphite density, thickness and the approaches how to reduce the thermal resistance disclosed by Masamisu et al., it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use different thickness, different weight ratio, different pressure which are all disclosed by Masamisu et al. and encompassed within the scope of the present claims and thereby arrive at the claimed invention.”
It is apparent, however, that the instantly claimed 1.0 or 1.2 and that taught by (reference name)  are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the 1 disclosed by Masamisu et al. and the 1 or 1.2 disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the weight ratio disclosed in the present claims is but an obvious variant of the weight ratio disclosed in Masamisu et al,  and thereby one of ordinary skill in the art would have arrived at the claimed invention)

Claims 3, 12, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Masamitsu et al. (JP2014-133669), and further in view of Fenical et al. (Top 20 Considerations For Selecting Thermal Interface Materials, 2007)
As to claim 3.  The thermal interface material according to claim 1, wherein the fluid substance is a solid at 20. degree. C. (see e.g. silicon in Par. 52).
As to the claim limitation of “the fluid substance has a deformation property on a load of 0.5 MPa at 20. degree. C., and a thickness of the fluid substance after the deformation is 1/2 or less a thickness of the fluid substance before the deformation”, it is a property of the press bonding or pressure sensitive adhesive layer behavior under pressure as disclosed in Par. 53 of instant application, wherein the fluid substance is not simply used for the purpose of reducing the interfacial resistance by surface modification of graphite but is used for the purpose of filling the unevenness of the materials in Par. 54.   
As discussed above in claim 1, Masamisu et al. discloses flowable substrate on the surface of the graphite film in Par. 52, “fluidity” can be paste-like and has high viscosity and does not easily flow at room temperature and having fluidity at higher temperature, but it can be deformed or spread by applying pressure in Par. 50. Masamisu et al. also discloses the flowable substance is not particularly limited, and examples include oily substances and flowable polymers. As the oily substance, mineral oil, vegetable oil, synthetic oil, essential oil edible oil, animal oil and mixtures thereof are preferable. The flowable polymer is preferably a silicone resin in Par. 51. 
By comparison, the instant application also discloses the fluid substances include substances such as gel, grease, and wax besides the flexible polymer 
materials. in Par. 15, or oil in Par. 55, mineral oil, a vegetable oil, a synthesized oil, a purified edible oil, an animal oil, or a mixture of these in Par. 55. Here, the ordinary temperature refers to 20.degree.  C. Among the aforementioned fluid substances, the fluid substance that is solid at an ordinary temperature refers to one that is deformed to exhibit fluidity by heating, pressurization at an ordinary temperature or by both of pressurization and heating in Par. 15. The fluid substance can contain acrylic polymer, epoxy resin or silicon polymer in Par. 25. 
In conclusion, Masamisu et al. discloses a same application field of the TIM (see e.g. LED or microprocessors in Par. 2, Masamisu et al.) as the instant application (see e.g. LED in Par. 2 of instant application). Masamisu et al. discloses a same kind and type of pressure bonding interlayer such as silicon based or acrylic based that both deformed or spread by applying pressure. Thus, it is expected that the same type, same or almost same resin/polymer will also perform the same or almost same under pressure such that “the fluid substance has a deformation property on a load of 0.5 MPa at 20. degree. C., and a thickness of the fluid substance after the deformation is 1/2 or less a thickness of the fluid substance before the deformation”.
Furthermore, Masamisu et al. discloses when solid change to liquid, the liquid will spread as discussed in Masamisu et al. thus the same volume adhesive changing from solid to more spreadable or flowable liquid, the thickness is expected to be thinner as the intrinsic property of the phase changing.  
Fenical et al. however is still additionally introduced to discloses it is desire to pick component of the thermal interface materials that is both heat dissipation and flexible to reduce overall size of the package. Fenical discloses it is desired to choose materials that is phase changing material, gap filler, that can compressed over 50 percent of their original thickness to optimize thermal performance. silicon based gap filter, wherein “weeping” of the silicone may occur where it can squeeze out and migrate to other components on the board in item 6.
Both Masamisu et al. and Fenical et al. are analogous in the field of thermal interface materials, it would have been obvious for a person with ordinary skill sin the art to modify the solid fluid substance in Masamisu et al. to be the solid thermal interface materials that that is phase changing material, gap filler, that can compressed over 50 percent of their original thickness to optimize thermal performance such as silicon based gap filter, wherein “weeping” of the silicone may occur where it can squeeze out and migrate to other components on the board as taught by Masamisu et al. in order to enable the thermal interface materials that is both heat dissipation and flexible to reduce overall size of the package as suggested by Fenical et al.
As to claim 12.  Masamisu et al. in view of Fenical et al. thermal interface material according to claim 2, wherein the fluid substance is a solid at 20.degree.  C. (see e.g. silicon in Par. 52 of Masamisu et al.), the fluid substance has a deformation property on a load of 0.5 MPa at 20.degree.  C., and a thickness of the fluid substance after the deformation is 1/2 or less a thickness of the fluid substance before the deformation (see discussion of claim 3).
As to claim 22. Masamisu et al. in view of Fenical et al. discloses the thermal interface material according to claim 1, wherein a ratio of a thermal resistance R0.1 on a load of 0.1 MPa to a thermal resistance R0.5 on a load of 0.5 MPa of the thermal interface material is 1.40 or less(Masamitsu discloses the content of the flowable substance is preferably 1 to 100%, or 2 to 50% by weight t to the weight of the graphite film in Par. 50.
Above 100% by weight, the thermal resistance of the composite tends to increase due to the thermal resistance of the flowable material. Here, "fluidity" means a state in which it is in a state in which it is in a liquid state and flows easily at room temperature, or a state in which it is pasty and high in viscosity and does not easily flow, but can be deformed or spread by applying a pressure. Thus Masamitsu discloses the weight ratio can be 1 or 100% or even higher, although Masamitsu et al. discloses the reason for a preferred the weight ratio to be 1 or lower is to keep trying to keep the fluid easy deformable or spreadable, Masamitsu et al. does not teach away or restrict the weight ratio to be only 1 or lower. 
Masamisu et al. also discloses in Par. 4, this thermal resistance value also varies depending on the magnitude of the pressure applied to the connection surface, it is necessary to indicate the magnitude of the pressure in order to display the thermal resistance value.
Masamisu et al. discloses low thermal resistance is desired in Par. 16, In the case of such a graphite film, in order to reduce the thermal resistance of the graphite film itself, it is preferable that the graphite film is as thin as possible in Par. 31. 
Thus Masamisu et al. does not discloses weight ratio above 1 is not possible, at most not preferred. Thus it would have obvious for a person with ordinary skills in the art to increase the weight ratio of Masamisu et al. to be above 1, by modifying other result effective variable such as pressure and thickness at the mean time to achieve desired and reduced thermal resistance value.  
see e.g. Masamisu et al. discloses in Table 1 
5.1 kgf/cm2 =0.5 Mpa, 1.01 kgf/cm2 =0.1 Mpa
Thus example 7, 0.36/0.32<1.4. 
Example 18 at 14%, ratio around 0.29/0.18=1.61
Example 19 at 57 %, ratio around 0.4/0.27=1.48 which is around 1.4 
By comparison, the instant application also have R0.1/R0.5 = 1.54 when the thickness is 14.6 and when the thickness is 7.3 in example 2, the ratio reduced to 1.38 as well even under exactly the same condition otherwise. Thus different comparing samples with different thickness can achieve different pressure dependency R0.1/R0.5. 
Even instant application discloses R0.1/R0.5 can be as low as 1.17 from example 17, or as high as 1.78 from example 21. 
So the Masamisu et al. ratio of around 1.61, or around 1.48 is not significant off with the ratio range 1.17 to 1.78 achieved by the instant application. 
At most, the instant application tests and calculate more samples by varying known result effective variables by Masamisu et al., and find the optimum range that the instant application prefer. 
Since the samples in the instant application does not tested at same thickness as the Masamisu et al, of course there will be small variance in terms of the calculated thermal resistance ratio value of R 0.1/R0.5. 
For the above reason, as discussed above, Masamisu et al. discloses a same modification rational, same achievement goal of reducing thermal resistance, same overlapping thickness, same materials and etc.
So although does not exemplify the presently claimed weight ratio range nevertheless, in light of the overlap between the claimed graphite density, thickness and the approaches how to reduce the thermal resistance disclosed by Masamisu et al., it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use different thickness, different weight ratio, different pressure which are all disclosed by Masamisu et al. and encompassed within the scope of the present claims and thereby arrive at the claimed invention.”
It is apparent, however, that the instantly claimed 1.0 or 1.2 and that taught by (reference name)  are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the 1 disclosed by Masamisu et al. and the 1 or 1.2 disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the weight ratio disclosed in the present claims is but an obvious variant of the weight ratio disclosed in Masamisu et al,  and thereby one of ordinary skill in the art would have arrived at the claimed invention)

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 

Examiner Interview 
The reference Masamitsu has been corrected to 2014-133669 in the current office action. 

Election/Restrictions 
Applicant’s election without traverse of claims 1-5, 12-15 in the reply filed on 6/15/2022 is acknowledged.

Rejections under 35 U.S.C. § 102 
Amended claim 1 recites, inter alia, "a weight ratio of the fluid substance to the graphite film is 1.0 to 25." Initially, Applicant respectfully notes that Masamitsu does not disclose the weight ratio of the fluid substance to the graphite film with sufficient specificity. MPEP 2131.03 II recites that "[i]n order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute."" 
The Examiner asserts that Masamitsu discloses all of the claimed limitations of prior claim 1 including the content of the flowable substance contained of preferably 1% to 100% of the weight of the graphite film. Office Action, p. 7. However, none of Masamitsu's exemplary interlayer heat connecting member discloses a weight ratio of the flowable substance to the graphite film in a range from 1.0 to 25. Specifically, Examples 1-16 do not contain flowable substance and thus, the weight ratio of flowable substance to a graphite film is 0. Examples 17-19 of Masamitsu contains 2, 14 and 57 wt% of flowable substance with respect to the weight of the graphite film, respectively, as shown in Table 4 of Masamitsu. Therefore, Masamitsu's Examples 17-19 have the weight ratio of 0.02, 0.14 and 0.57, which are substantially less than 1.0. Because Masamitsu does not disclose an example having the weight ratio of the flowable substance to the graphite film in the claimed range of 1.0 to 25 or sufficiently close to the range, Masamitsu does not disclose the subject matter of amended claim 1 with sufficient specificity. Thus, Masamitsu does not anticipate the thermal interface material of amended claim 1. 
Furthermore, Examples 4-6 and Comparative Example 1 in Tables 1 and 2 show that both thermal resistance and the pressure dependency of the thermal resistance are substantially reduced, while Examples 13 and 17-19 of Masamitsu do not show such reduction of thermal resistance and the pressure dependency of the thermal resistance. Thus, Masamitsu does not disclose the subject matter of amended claim 1 with sufficient specificity. 
Examiner response:
Rejection withdrawn due to applicant’s amendments. Thus applicant’s argument are moot. 

Rejections under 35 U.S.C. § 103 
Applicant respectfully notes that the reduction of thermal resistance is achieved with the thermal interface material having a graphite film with a thickness of 100 nm to 15 um and a weight ratio of the fluid substance to the graphite film in the claimed range of 1.0 to 25, See para. [0014] of the specification as published. For example, Examples 4-6, which have the thickness and the weight ratio of the fluid substance to the graphite film in the claimed range, have very low thermal resistance and pressure dependency of thermal resistance, which is a ratio of a thermal resistance R0.1 on a load of 0.1 MPa to a thermal resistance R0.5 on a load of 0.5 MPa (R0.1/R0.5). Meanwhile, Masamitsu's interlayer heat connecting member, such as Examples 17-19 of Masamitsu, has substantially higher thermal resistance and broader pressure dependency of the thermal resistance. Thus, the thermal interface material of amended claim 1 has improved thermal coupling properties compared to the thermal interface materials disclosed by the prior art. 
Masamitsu teaches that the lower and upper limit of the graphite film is 10 nm and 15 um, respectively. Masamitsu, para. [0033]. The thickness of Examples 17-19 taught by Masamitsu is 1.2 um, which is within the range taught by Masamitsu and claimed range of 100 nm to 15 um. As discussed above, Examples 17-19 has the weight ratios of the flowable substance to the graphite film of 0.02, 0.14 and 0.57, respectively. The thermal resistance of Masamitsu's Example 19 is substantially higher than that of Example 18 under all tested pressures of 1.0, 2.0 and 4.5 kgf/cm2, indicating that increasing the amount of flowable substance would increase the thermal resistance. See Masamitsu, Table 4. 
Masamitsu further teaches that it is important to reduce the thermal resistance between the heat generating portion and the heat dissipating and cooling portion, and the graphite film interlayer thermal connection member (TIM) of Masamitsu can realize a low thermal resistance. Masamitsu, paras [0002] and [0016]. Therefore, a person of ordinary skill in the art would not increase Masamitsu's weight ratio of a flowable substance and a graphite film substantially, such as 1.0 or higher, because Masamitsu teaches that increase in the weight ratio would increase the thermal resistance. 
 Furthermore, Masamitsu teaches that if the content of the flowable substance exceeds 100% by weight with respect to the weight of the graphite film, the thermal connection resistance of the composite tends to increase due to the thermal resistance of the flowable substance. Masamitsu, para. [0050] As discussed above, Masamitsu teaches that it is important to reduce the thermal resistance between the heat generating portion and the heat dissipating and cooling portion. Therefore, a person of ordinary skill in the art would not modify the TIM of Masamitsu to increase the content of the flow substance to exceed 100% by weight with respect to the weight of the graphite film, or a weight ratio of 1, because such TIM would have increased thermal resistance, rendering the TIM of Masamitsu unsatisfactory for its intended purpose. 
In this regard, Applicant respectfully notes that if a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. See In re Gordon, 733 F.2d 900 (Fed. Cir. 1984).; MPEP § 2143.01 (V). Because a person of ordinary skill in the art would not increase the content of the flowable substance to exceed a weight ratio of 1, Masamitsu does not teach or suggest the thermal interface material of amended claim 1. Fenical does not teach or suggest a weight ratio of the fluid substance to the graphite film and thus, Fenical does not remedy what Masamitsu lacks regarding amended claim 1. Therefore, the thermal interface material of amended claim 1 having a weight ratio of the fluid substance to the graphite film is 1.0 to 25 is not rendered obvious by the teaching of Masamitsu alone or teachings of Masamitsu and Fenical. 
In addition, Examples 17-19 of Masamitsu show that a ratio of the thermal resistance on a load of 1 kgf/cm2 (0.1 MPa) and the thermal resistance on a load of 4.5 kgf/cm2 (0.45 MPa), can be calculated to be 2.43, 1.61 and 1.48, respectively. See Masamitsu, Table 4. Meanwhile, Examples 4-6 of the present specification shows the Ro.1/Ro.5 values of 1.40, 1.17, and 1.20, respectively, which are substantially lower than the ratio of the thermal resistance on a load of 0.1 MPa and 0.45 MPa taught by Masamitsu. Such low Ro.1/Ro.5 values could not have been predicted from the teachings of Masamitsu. Fenical is silent regarding Ro.1/Ro.5 values in general. Therefore, the thermal interface material of amended claim 1 is not rendered obvious by the teachings of Masamitsu and Fenical. 
Exmainer respectfully disagrees:
Masamitsu discloses the content of the flowable substance is preferably 1 to 100%, or 2 to 50% by weight t to the weight of the graphite film in Par. 50.
Above 100% by weight, the thermal resistance of the composite tends to increase due to the thermal resistance of the flowable material. Here, "fluidity" means a state in which it is in a state in which it is in a liquid state and flows easily at room temperature, or a state in which it is pasty and high in viscosity and does not easily flow, but can be deformed or spread by applying a pressure. Thus Masamitsu discloses the weight ratio can be 1 or 100% or even higher, although Masamitsu et al. discloses the reason for a preferred the weight ratio to be 1 or lower is to keep trying to keep the fluid easy deformable or spreadable, Masamitsu et al. does not teach away or restrict the weight ratio to be only 1 or lower. 
Masamisu et al. also discloses in Par. 4, this thermal resistance value also varies depending on the magnitude of the pressure applied to the connection surface, it is necessary to indicate the magnitude of the pressure in order to display the thermal resistance value.
Masamisu et al. discloses low thermal resistance is desired in Par. 16, In the case of such a graphite film, in order to reduce the thermal resistance of the graphite film itself, it is preferable that the graphite film is as thin as possible in Par. 31. 
Thus Masamisu et al. does not discloses weight ratio above 1 is not possible, at most not preferred. Masamisu et al. also discloses modifying other result effective variable such as pressure and thickness to reduce thermal resistance, which are also relied upon in the current office action. 
see e.g. Masamisu et al. discloses in Table 1 
5.1 kgf/cm2 =0.5 Mpa, 1.01 kgf/cm2 =0.1 Mpa
Thus example 7, 0.36/0.32<1.4. 
Example 18 at 14%, ratio around 0.29/0.18=1.61
Example 19 at 57 %, ratio around 0.4/0.27=1.48 which is around 1.4 
By comparison, the instant application also have R0.1/R0.5 = 1.54 when the thickness is 14.6 and when the thickness is 7.3 in example 2, the ratio reduced to 1.38 as well even under exactly the same condition otherwise. Thus different comparing samples with different thickness can achieve different pressure dependency R0.1/R0.5. 
Even instant application discloses R0.1/R0.5 can be as low as 1.17 from example 17, or as high as 1.78 from example 21. 
So the Masamisu et al. ratio of around 1.61, or around 1.48 is not significant off with the ratio range 1.17 to 1.78 achieved by the instant application. 
At most, the instant application tests and calculate more samples by varying known result effective variables by Masamisu et al., and find the optimum range that the instant application prefer. 
Since the samples in the instant application does not tested at same thickness as the Masamisu et al, of course there will be small variance in terms of the calculated thermal resistance ratio value of R 0.1/R0.5. 
For the above reason, as discussed above, Masamisu et al. discloses a same modification rational, same achievement goal of reducing thermal resistance, same overlapping thickness, same materials and etc.
So although does not exemplify the presently claimed weight ratio range nevertheless, in light of the overlap between the claimed graphite density, thickness and the approaches how to reduce the thermal resistance disclosed by Masamisu et al., it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use different thickness, different weight ratio, different pressure which are all disclosed by Masamisu et al. and encompassed within the scope of the present claims and thereby arrive at the claimed invention.”
It is apparent, however, that the instantly claimed 1.0 or 1.2 and that taught by (reference name)  are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the 1 disclosed by Masamisu et al. and the 1 or 1.2 disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the weight ratio disclosed in the present claims is but an obvious variant of the weight ratio disclosed in Masamisu et al,  and thereby one of ordinary skill in the art would have arrived at the claimed invention.
For the above reason, applicant’s argument is not persuasive. 

New Claims 
Claim 21 
In addition, the Examiner asserts that Masamitsu discloses all of the claimed limitations of prior claim 1 including the content of the flowable substance contained of preferably 1% to 100% of the weight of the graphite film. Office Action, p. 7. The content range of the flowable substance of 1% to 100% with respect to the weight of graphite film disclosed by Masamitsu corresponds to the weight ratio of the flowable substance to the graphite film of 0.01 to 1. Therefore, Masamitsu does not disclose, teach or suggest the weight ratio of the fluid substance to the graphite film of 1.2 to 25, as recited in claim 21. 
Furthermore, Masamitsu teaches that the thermal connection resistance of the composite tends to increase if the content of the flowable substance exceeds 100% by weight with respect to the weight of the graphite film, and that it is important to reduce the thermal resistance between the heat generating portion and the heat dissipating and cooling portion, as discussed above. Therefore, a person of ordinary skill in the art would not modify the TIM of Masamitsu to increase the content of the flowable substance to exceed a weight ratio of the flowable substance to the graphite film of 1, because such TIM would have increased thermal resistance, rendering the TIM of Masamitsu unsatisfactory for its intended purpose. As discussed above, Fenical does not teach or suggest a weight ratio of the fluid substance to the graphite film. 
In view of the above, a thermal interface material of claim 21 having a weight ratio of the fluid substance to the graphite film of 1.2 to 25 is not anticipated by Masamitsu, and is patentable over Masamitsu alone or over Masamitsu in view of Fenical. 
Claim 22 
In addition, Applicant respectfully notes that the claimed range of Ro.1/Ro.5 of the thermal interface material is not taught or suggested by Masamitsu. Masamitsu does not explicitly teaches the ratio Ro.1/Ro.5 of the TIM. As discussed above, Examples 1-16 of Masamitsu do not contain a flowable substance and therefore, Examples 1-16 of Masamitsu are outside of the scope of the amended claim 1 and dependent claim 22. 
As noted above, Examples 17-19 of Masamitsu show that a ratio of the thermal resistance on a load of 1 kgf/cm2 (0.1 MPa) and the thermal resistance on a load of 4.5 kgf/cm2 (0.45 MPa), can be calculated to be 2.43, 1.61 and 1.48, respectively. See Masamitsu, Table 4. Masamitsu does not specifically teaches the thermal resistance of the TIM on a load of 0.5 MPa. However, Masamitsu teaches that the heat resistance value changes with the magnitude of the pressure applied to the connection surface, and Examples 17-19 of Masamitsu show that the increase in the pressure reduces the thermal resistance. See Masamitsu, para. [0004] and Table 4. Thus, a person of ordinary skill in the art would reasonably conclude that the ratio Ro.1/Ro.5 would be greater than the ratio of the thermal resistance under a pressure of 0.1 MPa and 0.45 MPa. In other words, Ro.1/Ro.5 of Masamitsu's Examples 17-19 would be greater than 2.43, 1.61 and 1.48. 
Examiner respectfully disagrees:
Please see the above Examiner’s response to argument under Rejections under 35 U.S.C. § 103. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kutsumizu et al. (US20170368795). 
Chung et al. (US20160013155) discloses thermal interface materials may use thermal grease, adhesive film, thermal gel, eoxy, or viscous fluid substance which increases the thermal conductivity of a thermal interface by filling air-gaps present due to the imperfectly flat and smooth surfaces of the components in Par. 32.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783